Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 1 of 9 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10                       UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12
        Belen Acevedo,                           Case No.
 13
                Plaintiff,                       Complaint For Damages And
 14                                              Injunctive Relief For Violations
          v.                                     Of: American’s With Disabilities
 15                                              Act; Unruh Civil Rights Act
        Daniel Czerny Guajardo, in
 16     individual and representative
        capacity as trustee of The Daniel and
 17     Rebeca Rosenberg Heirs’ Trust,
        dated December 15, 2003; and Does
 18     1-10,
 19             Defendants.
 20
 21         Plaintiff Belen Acevedo complains of Daniel Czerny Guajardo, in
 22   individual and representative capacity as trustee of The Daniel and Rebeca
 23   Rosenberg Heirs’ Trust, dated December 15, 2003; and Does 1-10
 24   (“Defendants”) and alleges as follows:
 25
 26         PARTIES:
 27     1. Plaintiff is a California resident with physical disabilities. She suffers
 28   from multiple sclerosis. She uses a walker and a scooter for mobility.


                                             1

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 2 of 9 Page ID #:2




  1     2. Defendant Daniel Czerny Guajardo, in individual and representative
  2   capacity as trustee of The Daniel and Rebeca Rosenberg Heirs’ Trust, dated
  3   December 15, 2003, owned the real property located at or about 275 S. Euclid
  4   Street, Anaheim, California, in June 2018.
  5     3. Defendant Daniel Czerny Guajardo, in individual and representative
  6   capacity as trustee of The Daniel and Rebeca Rosenberg Heirs’ Trust, dated
  7   December 15, 2003, owns the real property located at or about 275 S. Euclid
  8   Street, Anaheim, California, currently.
  9     4. Plaintiff does not know the true names of Defendants, their business
 10   capacities, their ownership connection to the property and business, or their
 11   relative responsibilities in causing the access violations herein complained of,
 12   and alleges a joint venture and common enterprise by all such Defendants.
 13   Plaintiff is informed and believes that each of the Defendants herein,
 14   including Does 1 through 10, inclusive, is responsible in some capacity for the
 15   events herein alleged, or is a necessary party for obtaining appropriate relief.
 16   Plaintiff will seek leave to amend when the true names, capacities,
 17   connections, and responsibilities of the Defendants and Does 1 through 10,
 18   inclusive, are ascertained.
 19
 20     JURISDICTION & VENUE:
 21     5. This Court has subject matter jurisdiction over this action pursuant to
 22   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 24     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 25   of action, arising from the same nucleus of operative facts and arising out of
 26   the same transactions, is also brought under California’s Unruh Civil Rights
 27   Act, which act expressly incorporates the Americans with Disabilities Act.
 28     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 3 of 9 Page ID #:3




  1   founded on the fact that the real property which is the subject of this action is
  2   located in this district and that Plaintiff's cause of action arose in this district.
  3
  4     FACTUAL ALLEGATIONS:
  5     8. Plaintiff went to the property to shop at ALDI (“Store”) in June 2018.
  6     9. The Store is a facility open to the public, a place of public
  7   accommodation, and a business establishment.
  8     10. Parking spaces are one of the facilities, privileges, and advantages
  9   offered by Defendants to patrons of the Store.
 10     11. Unfortunately, although parking spaces were one of the facilities
 11   specifically reserved for patrons, there were no compliant, accessible handicap
 12   parking spaces available for persons with disabilities in front of the Store that
 13   complied with the Americans with Disability Act Accessibility Guidelines
 14   during plaintiff’s visit.
 15     12. There was a parking stall ostensibly reserved for persons with
 16   disabilities in front of the Store, but there was no access aisle that accompanied
 17   the parking stall. There was also no ADA signage in front of the stall. There was
 18   an International Symbol of Accessibility logo in the stall and there were blue
 19   painted lines that surrounded the parking stall, however.
 20     13. Additionally, the space to the left of the parking stall was not accessible
 21   to plaintiff because there were poles staggered throughout the space. As a
 22   result, the space between plaintiff’s vehicle and the pole closest to the vehicle
 23   was too narrow. In fact, the clear width space narrowed to about 2 feet. This
 24   was not accessible for plaintiff.
 25     14. Plaintiff ultimately did use the inaccessible parking stall and then
 26   traveled behind parked cars and in the vehicular drive path with other vehicles,
 27   which was dangerous.
 28     15. Paths of travel are one of the facilities, privileges, and advantages


                                                3

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 4 of 9 Page ID #:4




  1   offered by Defendants to patrons of the Store.
  2     16. The walkway leading to the entrance of the Store had cross slopes of as
  3   much as 3%.
  4     17. Currently, the walkway leading to the entrance of the Store has cross
  5   slopes of as much as 3%.
  6     18. Defendants have failed to maintain in operable working condition those
  7   features of facilities and equipment that are required to be readily accessible to
  8   and usable by persons with disabilities at the Subject Property.
  9     19. Plaintiff personally encountered these barriers.
 10     20. This inaccessible facility denied the plaintiff full and equal access and
 11   caused her difficulty, discomfort, and embarrassment.
 12     21. Plaintiff plans to return and patronize the Store but is deterred from
 13   visiting until the defendants remove the barriers.
 14     22. The defendants have failed to maintain in working and useable
 15   conditions those features required to provide ready access to persons with
 16   disabilities.
 17     23. The barriers identified above are easily removed without much
 18   difficulty or expense. They are the types of barriers identified by the
 19   Department of Justice as presumably readily achievable to remove and, in fact,
 20   these barriers are readily achievable to remove. Moreover, there are numerous
 21   alternative accommodations that could be made to provide a greater level of
 22   access if complete removal were not achievable.
 23     24. For example, there are numerous paint/stripe companies that will come
 24   and stripe an accessible parking stall and access aisle in front of the Store and
 25   install proper signage on rapid notice, with very modest expense, sometimes
 26   as low as $300 in full compliance with federal and state access standards
 27     25. Plaintiff is deterred from returning and patronizing the Store because of
 28   her knowledge of the barriers that exist. Plaintiff will, nonetheless, return to


                                              4

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 5 of 9 Page ID #:5




  1   assess ongoing compliance with the ADA and will return to patronize the Store
  2   as a customer once the barriers are removed.
  3     26. Given the obvious and blatant nature of the barriers and violations
  4   alleged herein, the plaintiff alleges, on information and belief, that there are
  5   other violations and barriers on the site that relate to her disability. Plaintiff
  6   will amend the complaint, to provide proper notice regarding the scope of this
  7   lawsuit, once she conducts a site inspection. However, please be on notice that
  8   the plaintiff seeks to have all barriers related to her disability remedied. See
  9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 10   encounters one barrier at a site, she can sue to have all barriers that relate to
 11   her disability removed regardless of whether she personally encountered
 12   them).
 13
 14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 15   WITH DISABILITIES ACT OF 1990 (On behalf of plaintiff and against all
 16   defendants (42 U.S.C. section 12101, et seq.)
 17     27. Plaintiff repleads and incorporates by reference, as if fully set forth
 18   again herein, the allegations contained in all prior paragraphs of this
 19   complaint.
 20     28. Under the ADA, it is an act of discrimination to fail to ensure that the
 21   privileges, advantages, accommodations, facilities, goods and services of any
 22   place of public accommodation is offered on a full and equal basis by anyone
 23   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 24   § 12182(a). Discrimination is defined, inter alia, as follows:
 25            a. A failure to make reasonable modifications in policies, practices,
 26                or procedures, when such modifications are necessary to afford
 27                goods,    services,    facilities,   privileges,    advantages,   or
 28                accommodations to individuals with disabilities, unless the


                                              5

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 6 of 9 Page ID #:6




  1               accommodation would work a fundamental alteration of those
  2               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  3            b. A failure to remove architectural barriers where such removal is
  4               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  5               defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
  6               Appendix “D.”
  7            c. A failure to make alterations in such a manner that, to the
  8               maximum extent feasible, the altered portions of the facility are
  9               readily accessible to and usable by individuals with disabilities,
 10               including individuals who use wheelchairs or to ensure that, to the
 11               maximum extent feasible, the path of travel to the altered area and
 12               the bathrooms, telephones, and drinking fountains serving the
 13               altered area, are readily accessible to and usable by individuals
 14               with disabilities. 42 U.S.C. § 12183(a)(2).
 15     29. Any business that provides parking spaces must provide accessible
 16   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
 17   parking space, the space must be properly marked and designated. Under the
 18   ADA, the method, color of marking, and length of the parking space are to be
 19   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
 20   502.3.3. Under the California Building Code, to properly and effectively
 21   reserve a parking space for persons with disabilities, each parking space must
 22   be at least 216 inches in length. CBC § 11B-502.2 Under the California
 23   Building Code, to properly and effectively reserve a parking space for persons
 24   with disabilities, each such space must be identified with a reflectorized sign
 25   permanently posted adjacent to and visible from each stall or space. CBC §
 26   1129B.4. The sign must consist of the International Symbol of Accessibility
 27   (♿) in white on a blue background. Id. It cannot be smaller than 70 square
 28   inches and must be mounted so that there is a minimum of 80 inches from the


                                             6

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 7 of 9 Page ID #:7




  1   bottom of the sign to the parking space. Id. Signs must be posted so that they
  2   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
  3   additional language below the symbol of accessibility must state, “Minimum
  4   Fine $250” to ensure that the space remains available for persons with
  5   disabilities. Id. Another sign must be posted in a conspicuous place at the
  6   entrance to the parking lot or immediately adjacent to each handicap parking
  7   space, with lettering 1 inch in height, that clearly and conspicuously warn that
  8   unauthorized vehicles parking in the handicap parking spaces can be towed at
  9   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
 10   must have a profile view of a wheelchair occupant (♿) that is 36 inches by 36
 11   inches. Id. And the surface of the access aisle must have a blue border. CBC §
 12   1129B.3. The words “NO PARKING” in letters at least a foot high must be
 13   painted on the access aisle. Id.
 14     30. Unfortunately, there are no accessible parking spaces in front of the
 15   Store.
 16     31. Under the ADA, there must be at least one accessible route connecting
 17   every building on the same site. 2010 Standards § 206.2.2. Travel in the
 18   vehicular drive path with vehicles is not part of an accessible route.
 19     32. According to the California Building Code, it is not permissible to locate
 20   handicap-accessible parking stalls in locations where a person with disability
 21   is compelled to wheel or walk behind parked cars other than their own. CBC
 22   1129B.3.3.
 23     33. Here, the failure to provide an accessible route is a violation of the law.
 24     34. Nowhere shall the cross slope of an accessible route exceed 2.1%. 2010
 25   Standards § 403.3.
 26     35. Here, the slopes along the walkways exceeded the levels allowed by law.
 27     36. The Safe Harbor provisions of the 2010 Standards are not applicable
 28   here because the conditions challenged in this lawsuit do not comply with the


                                              7

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 8 of 9 Page ID #:8




  1   1991 Standards.
  2     37. A public accommodation must maintain in operable working condition
  3   those features of its facilities and equipment that are required to be readily
  4   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  5     38. Here, the failure to ensure that the accessible facilities were available
  6   and ready to be used by the plaintiff is a violation of the law.
  7     39. Given its location and options, plaintiff will continue to desire to
  8   patronize the Store but she has been and will continue to be discriminated
  9   against due to the lack of accessible facilities and, therefore, seeks injunctive
 10   relief to remove the barriers.
 11
 12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 13   RIGHTS ACT (On behalf of plaintiff and against all defendants) (Cal Civ §
 14   51-53)
 15     40. Plaintiff repleads and incorporates by reference, as if fully set forth
 16   again herein, the allegations contained in all prior paragraphs of this
 17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 18   that persons with disabilities are entitled to full and equal accommodations,
 19   advantages, facilities, privileges, or services in all business establishment of
 20   every kind whatsoever within the jurisdiction of the State of California. Cal.
 21   Civ. Code §51(b).
 22     41. The Unruh Act provides that a violation of the ADA is a violation of the
 23   Unruh Act. Cal. Civ. Code, § 51(f).
 24     42. Defendants’ acts and omissions, as herein alleged, have violated the
 25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 26   rights to full and equal use of the accommodations, advantages, facilities,
 27   privileges, or services offered.
 28     43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               8

      Complaint
Case 8:18-cv-01977-DOC-DFM Document 1 Filed 11/05/18 Page 9 of 9 Page ID #:9




  1   discomfort or embarrassment for the plaintiff, the defendants are also each
  2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  3   (c).)
  4
  5             PRAYER:
  6             Wherefore, Plaintiff prays that this Court award damages and provide
  7   relief as follows:
  8           1. For injunctive relief, compelling Defendants to comply with the
  9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 10   plaintiff is not invoking section 55 of the California Civil Code and is not
 11   seeking injunctive relief under the Disabled Persons Act at all.
 12           2. Damages under the Unruh Civil Rights Act, which provides for actual
 13   damages and a statutory minimum of $4,000.
 14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 16
 17   Dated: November 1, 2018              CENTER FOR DISABILITY ACCESS
 18
 19
 20                                        By:
                                           _______________________________
 21
                                                 Chris Carson, Esq.
 22                                              Attorney for plaintiff
 23
 24
 25
 26
 27
 28


                                                 9

      Complaint
